Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 1 of 23. PageID #: 8
                                                 Negotiations – Court Proposal
                                                           May 22, 2017




          COLLECTIVE BARGAINING AGREEMENT

                              BETWEEN

                   THE CUYAHOGA COUNTY
                  COURT OF COMMON PLEAS

                                  AND

               FRATERNAL ORDER OF POLICE
                  OHIO LABOR COUNCIL

                        JANUARY 1, 2017
                           THROUGH
                       DECEMBER 31, 2019




                                                                  Exhibit A. Pg.0001
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 2 of 23. PageID #: 9
                                                            Negotiations – Court Proposal
                                                                      May 22, 2017
                   FOP/OLC/COURT OF COMMON PLEAS
                          LABOR AGREEMENT

                             TABLE OF CONTENTS
ARTICLE                                                                              PAGE
AGREEMENT -------------------------------------------------------------------------------1
ARTICLE 1— RECOGNITION ---------------------------------------------------------1
ARTICLE 2— NON-DISCRIMINATION ----------------------------------------------2
ARTICLE 3— CHECKOFF --------------------------------------------------------------3
ARTICLE 4— FAIR SHARE FEE ------------------------------------------------------3
ARTICLE 5— MANAGEMENT RIGHTS ---------------------------------------------4
ARTICLE 6— NO STRIKE NO LOCKOUT ------------------------------------------5
ARTICLE 7— LABOR MANAGEMENT COMMITTEE ---------------------------5
ARTICLE 8— GRIEVANCE PROCEDURE -----------------------------------------6
ARTICLE 9— SENIORITY --------------------------------------------------------------6
ARTICLE 10— HOURS OF WORK AND OVERTIME ----------------------------7
ARTICLE 11— WAGES ------------------------------------------------------------------7
ARTICLE 12— INSURANCE ------------------------------------------------------------8
ARTICLE 13— HOLIDAY OBSERVANCE -------------------------------------------8
ARTICLE 14— LEAVES -----------------------------------------------------------------8
ARTICLE 15— CURRENT PRACTICES ---------------------------------------------8
ARTICLE 16— HEALTH & SAFETY --------------------------------------------------8
ARTICLE 17—-BULLETIN BOARDS --------------------------------------------------9
ARTICLE 18—-LAYOFFS ----------------------------------------------------------------9
ARTICLE 19 ---FMLA--------------------------------------------------------------------10
ARTICLE 20 ---LEAD OFFICER------------------------------------------------------11
ARTICLE 21 ---PROBATIONARY PERIOD ---------------------------------------12
ARTICLE 22 ----DISCIPLINE PROCEDURE --------------------------------------14
ARTICLE 23 ----TRAINING ------------------------------------------------------------14
ARTICLE 24 ----PERFORMANCE EVALUATION PROCEDURE -----------14
ARTICLE 25 ----PERSONNEL FILES -----------------------------------------------16
ARTICLE 26 ----FOP REPRESENTATION ----------------------------------------17


                                                                            Exhibit A. Pg.0002
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 3 of 23. PageID #: 10

ARTICLE 27—-DURATION ----------------------------------------------------------- 18
APPENDIX A ------------------------------------------------------------------------------ 19
APPENDIX B ------------------------------------------------------------------------------ 20
APPENDIX C------------------------------------------------------------------------------ 21




                                            3
                                                                            Exhibit A. Pg.0003
        Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 4 of 23. PageID #: 11




                                      AGREEMENT

SECTION 1:        CUYAHOGA COUNTY COURT OF COMMON PLEAS, GENERAL

DIVISION (hereinafter called the “Court”) and the FRATERNAL ORDER OF

POLICE/OHIO LABOR COUNCIL (hereinafter called the “FOP/OLC”), having engaged

in discussions for the purpose of establishing harmonious employment relationships,

acknowledge that this Agreement is designed to provide a fair and reasonable method

by which employees covered by this Agreement can participate through their exclusive

bargaining agent in the establishment of terms and conditions of their employment and

to establish an orderly procedure for the resolution of differences between the Court and

the members of the bargaining unit.

SECTION 2: The Court and FOP/OLC recognize that it is in the best interests of both

parties and the public that all dealings between them continue to be characterized by

mutual responsibility and respect. To insure that this relationship continues and

matures, the Court and FOP/OLC and their respective representatives at all levels will

apply the terms of this Agreement fairly in accordance with its intent and meaning and

consistent with the    FOP/OLC’s status as exclusive bargaining representative of all

employees in the unit.

                            ARTICLE 1- RECOGNITION

SECTION 1:       The Court recognizes FOP/OLC as the exclusive representative for

purposes of collective bargaining with respect to matters such as wages, hours, terms

or other conditions of employment of employees of the Court in the following bargaining

unit.



                                           1
                                                                          Exhibit A. Pg.0004
     Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 5 of 23. PageID #: 12




SECTION 2: The bargaining unit shall consist of all regular full-time and regular part-

time employees working the classifications or positions of Probation Officer, Clerk

Typist, Laboratory Assistant and Laboratory Technologist.

SECTION 3: The FOP/OLC shall be provided an opportunity during new employee

orientation to present to new employees information on FOP/OLC. The meeting shall be

scheduled by the Court.

SECTION 4: When a new bargaining unit employee is hired, the Court will inform the

local FOP/OLC of the person’s name, classification, title, work address and work

telephone number.

                       ARTICLE 2 - NON-DISCRIMINATION

SECTION 1: The provisions of this Agreement shall be applied equally to all employees

in the bargaining unit without discrimination based upon age, sex, sexual orientation,

genetic information, disability, marital status, race, color, creed, national origin, veteran

or disabled veteran status, or union, religious, or political affiliation or non-affiliation. The

FOP/OLC shall share equally with the Court the responsibility for applying this provision

of the Agreement.

SECTION 2: The Court and the FOP/OLC agree that there shall be no discrimination in

any form, including interference, restrain, intimidation or coercion, related to the free

exercise of the following rights of bargaining unit members:

               (a)     To be a member of the FOP/OLC

               (b)     To not become a member of the FOP/OLC

               (c)     To provide support to the FOP/OLC.



                                               2
                                                                                 Exhibit A. Pg.0005
     Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 6 of 23. PageID #: 13




                              ARTICLE 3 - CHECKOFF

SECTION 1: The Court will deduct dues levied from the pay of members of the
bargaining unit upon receipt from the FOP/OLC of an individually signed authorization
card executed by the member for that purpose and bearing the employee’s signature. In
the event that the authorized monthly deduction amount is to be changed, then the
Association/FOP/OLC shall notify the Court in writing at least thirty (30) days prior to the
requested effective date of the change.

SECTION 2: An employee shall have the right to revoke such authorization by giving
written notice to the Court and FOP/OLC at any time during the last fifteen (15) days of
each year. The Court’s obligation to make deductions shall terminate automatically
upon timely receipt of a revocation of authorization or upon termination of employment
or transfer to a job classification outside the bargaining unit.

SECTION 3: All authorized deductions will be made from the member’s pay on a
regular monthly basis in the first paycheck of the month. All deductions shall be
transmitted to the /FOP/OLC no later than the 15th workday following the end of the
month in which the deduction is made together with a list of the members of the
bargaining unit from whose pay such deductions have been made, and upon receipt the
Association/FOP/OLC shall assume full responsibility for the disposition of all funds
deducted.

SECTION 4: Such sums deducted from a bargaining unit member's pay, accompanied
by a list of bargaining unit members from whose pay they have been deducted and the
amount deducted, shall be forwarded to F.O.P./O.L.C., 222 East Town Street,
Columbus, Ohio 43215-4611.

SECTION 5: The FOP/OLC shall indemnify and hold the Court, its employees and any
of its agents harmless against any and all claims, demands, suits, and other forms of
liability that may arise out of, or by reason of actions taken or not taken by the Court
and/or FOP/OLC for the purpose of complying with any of the provisions of this Article,
or in reliance on any notice or authorization form furnished under any of the provisions
of this Article.

                          ARTICLE 4 - FAIR SHARE FEE
SECTION 1: All bargaining unit employees, as a condition of employment, shall pay to
the Union, through payroll deduction, either union dues or a fair share fee as a
contribution toward the administration of this Agreement.

SECTION 2: Any future bargaining unit employee who does not make application for
union membership within sixty (60) days after being employed shall, as a condition of
employment pay to the Union through payroll deduction a fair share fee as a
contribution toward the administration of this Agreement. Such deductions shall go into
effect at the start of the month following the 60th day.


                                             3
                                                                             Exhibit A. Pg.0006
     Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 7 of 23. PageID #: 14




SECTION 3: The fair share fee amount shall not exceed the monthly union dues and
shall be certified to the Employer by the Treasurer of the Local Union. The deduction of
the fair share fee from any earnings of the employee shall be automatic and does not
require authorization for payroll deduction. Payment to the Union for fair share fees
shall be made in accordance with regular dues deduction as provided in Article 5 of this
Agreement.

SECTION 4: The Union will indemnify and save the Employer from any action growing
out of the deductions made by the Employer hereunder and commenced by an
employee against the Employer (or against the Employer and the Union jointly).

SECTION 5: All employees who are not members of the Union shall have all rights and
privileges set forth in Ohio Revised Code, Section 4117.09(C) pertaining to political
expenditures by the Union.

                     ARTICLE 5 - MANAGEMENT RIGHTS

SECTION 1: Unless the Court agrees otherwise in this Agreement, nothing in Chapter

4117 of the Revised Code impairs the rights and responsibilities of the Court to:

       1.     Determine matters of inherent managerial policy which include, but are
              not limited to areas of discretion or policy such as the
              functions and programs of the Court, standards of services, its overall
              budget, utilization of technology and organizational structure;

       2.     Direct, supervise, evaluate or hire employees;

       3.     Maintain and improve the efficiency and effectiveness of its operations;

       4.     Determine the overall methods, process, means, or personnel by which
              its operations are to be conducted;

       5.     Suspend, discipline, demote, or discharge for just cause or layoff,
              transfer, assign, schedule, promote, or retain employees;

       6.     Determine the adequacy of the workforce;

       7.     Determine the overall mission of the Court as a unit of government;

       8.     Effectively manage the workforce;

       9.     Take actions to carry out the mission of the Court as a governmental unit.



                                            4
                                                                           Exhibit A. Pg.0007
     Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 8 of 23. PageID #: 15




SECTION 2: The Court is not required to bargain on subjects that are not addressed in
this Agreement, except as affect wages, hours, terms and conditions of employment.
Unless otherwise modified by this Agreement, the parties shall be subject to all rights,
protection, and obligations of the Court’s Personnel Policies and Procedures Employee
Handbook.

SECTION 3: Amendments and modifications of this Agreement may be made during
the term of the agreement by mutual written agreement of the parties to this Agreement.
When the parties engage in mid-term bargaining, mediation shall be the parties’
exclusive impasse resolution process prior to any party declaring final impasse, unless
the parties mutually agree in writing to another impasse resolution process.

                    ARTICLE 6 - NO STRIKE NO LOCKOUT

SECTION 1: The Court and the FOP/OLC agree that any and all differences arising

under this Agreement shall be resolved by peaceful and appropriate means without any

interruption of the Court’s programs and operations. Specifically, there shall be no

strikes, slowdown, blue-flu, picketing, or boycott in any form whatsoever which involve

the FOP/OLC, or employees. Moreover, the FOP/OLC further agrees that at no time

shall it call or sanction any strike, picketing, slowdown, or any interruption of the normal

operations of the Court.

SECTION 2: The Court agrees that during the term of this Agreement it shall not

lockout any bargaining unit members covered by this Agreement.

             ARTICLE 7 - LABOR MANAGEMENT COMMITTEE

A Labor/Management Committee shall be established to discuss matters of mutual

concern within the Court consisting of an equal number of Court representatives and

FOP/OLC representatives. The parties shall meet not less than once every three (3)

months, unless otherwise mutually agreed.

                    ARTICLE 8 - GRIEVANCE PROCEDURE

SECTION 1: The employees covered by this Agreement shall have access to the same


                                             5
                                                                             Exhibit A. Pg.0008
     Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 9 of 23. PageID #: 16




grievance procedure that is included in the Court’s Personnel Policies and Procedures

Employee Handbook.        In the event the Court modifies or changes the Grievance

Procedure, the Court agrees to contact the FOP/OLC in accordance with Article 15,

Current Practices.

SECTION 2: In addition to the Grievance Step process as set forth in the Cuyahoga

County Common Pleas Court Personnel Policies and Procedures Employees

Handbook, as a final, non-binding step, bargaining unit members may submit the

grievance to the Court of Appeals, for mediation through the Court of Appeals

Administrator. Such action shall be initiated by submitting written notice to the Common

Pleas Court Administrator within thirty (30) days of the Court’s written determination on

the grievance.

SECTION 3:       Oral disciplines are not subject to the grievance procedure.          Written

disciplines are only grievable up to the level of the Common Pleas Court Administrator.

                              ARTICLE 9 - SENIORITY

SECTION 1: Unless otherwise specifically provided herein, seniority for employees
shall be that employee’s length of service from the original date of placement in as
specific bargaining unit job classification within the bargaining unit. An employee shall
have no seniority for the probationary period, but upon completion of the probationary
period, seniority shall be retroactive to the date of hire.

SECTION 2: An Employee who leaves a position in the bargaining unit, but later
returns to a position within the bargaining unit, shall have his/her name restored to the
seniority list with all seniority held at the time of leaving, but without accumulation during
the period of absence from the bargaining unit.

SECTION 3: Seniority shall be broken and an employee’s employment with the Court
shall cease when an employee:

               (a)    Quits or resigns

              (b)     Is discharged for just cause

                                              6
                                                                               Exhibit A. Pg.0009
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 10 of 23. PageID #: 17




              (c)    Is laid off for a continuous period exceeding eighteen (18) months

              (d)    Is absent without notice for three (3) consecutive workdays

              (e)    Fails to report for work when recalled from layoff within fourteen
                     (14) workdays from the date on which the Court delivers the
                     employee notice via certified mail (to such employee’s last known
                     address as shown on the Court’s records), unless an employee
                     requests within this fourteen workday period additional time, up to
                     three workdays to report. Employees are responsible for notifying
                     the Court of any change in their address.

             ARTICLE 10 - HOURS OF WORK AND OVERTIME

SECTION 1: Flex-time: All bargaining unit employees shall be eligible for any/all flex-
time options provided by the Court or established in the Cuyahoga County Common
Pleas Court Personnel Policies and Procedures Employees Handbook. Requests for
flex-time shall be considered based on the operational needs of the Court and shall not
be unreasonably denied.

SECTION 2: Lunch and Breaks: All bargaining unit employees shall receive the same
lunch and breaks as non-bargaining unit employees as set forth in the Court’s
Personnel Policies and Procedures Employee Handbook.

SECTION 3: If the Court requires employees to change their regular work hours to
work on weekends or on a different shift, it shall first canvass the employees who
normally perform the work for volunteers. If there are insufficient volunteers, the Court
shall assign the weekend or off-shift schedule by seniority among the employees who
normally perform the work. The least senior employee shall be selected first.

                               ARTICLE 11 - WAGES

SECTION 1: A step-system was adopted as set forth in Appendix A. On the last pay
period in December of each calendar year, a singular adjustment shall be made to the
step chart. Employees that achieve at least a “meets expectations” status in all
categories of their upcoming job performance evaluation shall be “slotted” into the
appropriate step (or steps) as of the maturation date reached in the last pay period of
December of that year (specifically December 23, 2017, December 22, 2018, and
December 21, 2019).

The COLA percentage increases and the step adjustments will be implemented
according to the dates as set forth in Section 2 herein, i.e. the first full pay period in
January.



                                            7
                                                                           Exhibit A. Pg.0010
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 11 of 23. PageID #: 18




SECTION 2: An across the board cost of living increase is not intended to include Step
increases or longevity increases based on years in a non-bargaining classification and
increases of this kind shall not trigger the agreement stated above.

For 2017, there shall be a COLA wage rate increase of two percent (2%), effective the
first full pay period in January 2017 (January 9, 2017), payable on January 27, 2017.

For 2018, there shall be a COLA wage rate increase of two percent (2%), effective the
first full pay period in January 2018 (January 8, 2018), payable on January 26, 2018.

For 2019, there shall be a COLA wage rate increase of two percent (2%), effective the
first full pay period in January 2019 (January 7, 2019), payable on January 25, 2019.

SECTION 3: Upon written application and prior approval of the Court, employees who
perform the services of interpreting or signing shall receive a one thousand dollar
($1,000.00) bi-lingual pay supplement in addition to their basic wage rate for the
performance of such services. As a minimum, in order to qualify for the supplement,
employees must perform eight (8) hours of interpreting/signing services within the
calendar year. The Court shall determine who receives a bi-lingual supplement.
Interpreting services must be logged and submitted to the Court on a monthly basis. All
logging records and application for supplement must be submitted to the Court for
consideration no later than November 15th of the calendar year. The pay supplement
shall be made in a lump sum, payable the first pay day (paycheck) in December.

SECTION 4:         Probation Officers shall receive, in addition to other forms of
compensation specified herein, their necessary travel and other expenses from their
principal place of employment for job responsibilities directly related to employment (i.e.,
field work). Request for reimbursement for actual expenses and mileage at the
applicable rate shall be obtained via Court-approved process, including submission of
appropriate documentation.

                            ARTICLE 12 - INSURANCE
All bargaining unit employees shall be provided an opportunity to enroll in any/all Health

Insurance options made available by Cuyahoga County to non-bargaining unit

employees of the Court.

                    ARTICLE 13 - HOLIDAY OBSERVANCE

The Court agrees that all bargaining unit employees shall be eligible for and receive

any/all holidays provided by the Court to non-bargaining unit employees.




                                             8
                                                                             Exhibit A. Pg.0011
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 12 of 23. PageID #: 19




                              ARTICLE 14 - LEAVES

SECTION 1: Vacation Leave - The Court agrees that all bargaining unit employees

shall be eligible for and receive any/all vacation leaves provided by the Court to non-

bargaining unit employees in accordance with the Cuyahoga County Common Pleas

Court Personnel Policies and Procedures Employees Handbook.

SECTION 2: Sick Leave - The Court agrees that all bargaining unit employees shall be

eligible for and receive sick leave on the same terms and conditions as provided by the

Court to non-bargaining unit employees in accordance with the Cuyahoga County

Common Pleas Court Personnel Policies and Procedures Employees Handbook.

SECTION 3:     In the event the Court modifies or changes the sick and/or vacation

benefits outlined in the Cuyahoga County Common Pleas Court Personnel Policies and

Procedures Employees Handbook, the Court agrees to contact the FOP/OLC in

accordance with Article 15, Current Practices.

                     ARTICLE 15 - CURRENT PRACTICES

Prior to the effective date of a substantive change in the Cuyahoga County Common

Pleas Court Personnel Policies and Procedures Employees Handbook that effects

terms and conditions of employment, the Court Administrator and/or his designee will

provide the Union reasonable opportunity to meet and discuss such change if the Union

desires.

                       ARTICLE 16 - HEALTH & SAFETY

The Court and FOP/OLC agree that the health and safety of all employees is a matter of

the highest importance, and that each will promote and encourage health and safety in


                                           9
                                                                         Exhibit A. Pg.0012
     Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 13 of 23. PageID #: 20




all matters, including safe working conditions.        Issues of Health and Safety are

appropriate subjects for discussion at Labor/Management Committee meetings. If the

Union desires to have additional employees attend Labor/Management Committee

meetings to discuss health and safety issues and provides advance notice, such

attendance shall not be unreasonably denied.

                          ARTICLE 17 - BULLETIN BOARDS

SECTION 1: The Court shall furnish bulletin boards at locations mutually agreed upon

by the FOP/OLC and Court for the exclusive use of the FOP/OLC. The FOP/OLC shall

designate representatives who shall be responsible for the posting of notices and shall

notify the Court of the identity of those representatives.

SECTION 2: The use of the bulletin board will be for posting notices regarding the

business of the FOP/OLC. Notices or announcements shall not contain any statements

critical of the Court or any of its employees. The Court Administrator or his or her

designee shall notify the President of the FOP/OLC in the event disputed material is

posted and such posting shall be immediately removed.

                                 ARTICLE 18 - LAYOFFS

SECTION 1:        When it becomes necessary to reduce the working force of the Court,

due to a lack of funds, lack of work, or reorganization for the efficient operation of the

Court, bargaining unit employees shall be laid off in the affected classification based

upon seniority with the Court, with the least senior employees in the affected

classification being laid off first.

SECTION 2:        Regular full-time employees shall be given a minimum of fourteen (14)

calendar days in advance written notice of layoff indicating the circumstances which

                                             10
                                                                           Exhibit A. Pg.0013
     Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 14 of 23. PageID #: 21




make the layoff necessary.      At the Union’s request, the Employer shall meet and

discuss with the Union the necessity of the layoff.

SECTION 3:      In the event an employee is laid off, he shall receive payment for earned

but unused vacation as quickly as possible, but no later than fourteen (14) days after

layoff.

SECTION 4:      Unless otherwise determined by the Employer based on operational

needs, laid off employees shall be recalled to their former classifications based on

seniority, with the most senior employee on the recall list for that classification being

recalled first. An employee on layoff will be given fourteen (14) calendar days notice of

recall from the date on which the Employer sends the recall notice to the employee, by

certified mail, to his last known address (as shown on the Employer's records). Recall

rights shall expire eighteen (18) months from the employee’s first effective date of layoff.

SECTION 5:      While any bargaining unit employees are on layoff status, the Court

shall not increase the use of interns for the purpose of performing the work of the laid off

bargaining unit employees.

                                 ARTICLE 19 - FMLA

SECTION 1: The Court agrees to comply with all applicable provisions of the Family

Medical Leave Act of 1993 (“FMLA”), and the Americans with Disabilities Act of 1990.

SECTION 2: The Court shall have the right to administer FMLA leave to the full extent

permitted by federal law, including, but not limited to, its coordination with any other

leaves and other benefits.




                                            11
                                                                             Exhibit A. Pg.0014
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 15 of 23. PageID #: 22




                         ARTICLE 20 - LEAD OFFICER
SECTION 1: As compensation for additional duties performed by Lead Officers, any

bargaining unit members selected as Lead Officers shall receive an annual one-time

lump sum payment of two thousand eighty dollars ($2080.00), payable the first pay day

(paycheck) in December, provided that such bargaining unit member served as Lead

Officer for a minimum of six (6) months within the calendar year. For those bargaining

unit members who serve as Lead Officers less than six (6) months of the calendar year,

such payment will be prorated based upon the number of months served.

SECTION 2:      In order to receive Lead Officer compensation, the Lead Officer’s

evaluation must meet or exceed evaluation criteria in all categories as outlined in the

annual Performance Review, including the Supervisor portion.

SECTION 3: Lead Officer compensation shall be paid in a one-time lump sum and shall

not affect the base hourly wage rate.

SECTION 4: The total number of Lead Officers shall not exceed fifteen (15)

employees.

                   ARTICLE 21- PROBATIONARY PERIOD

SECTION 1: Employees entering the bargaining unit, or changing classifications or
positions as defined by Article 1, Section 2, are probationary Employees for a period of
one hundred eighty (180) days. The probationary period shall be tolled for absences of
more than three (3) consecutive workdays of that Employee during the probationary
period.

SECTION 2: The Court shall have sole discretion to discipline or remove such
probationary employees, and those actions during the probationary period cannot be
reviewed through the grievance procedure.

SECTION 3: A probationary employee shall receive an evaluation by his/her immediate
supervisor as soon as possible after the completion of the first half of his/her
probationary period. Each probationary employee shall receive a final probationary
evaluation by his/her immediate supervisor before the end of the probationary period.

                                          12
                                                                          Exhibit A. Pg.0015
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 16 of 23. PageID #: 23




Initial probationary periods may be extended for up to an additional one hundred eighty
(180) days at the Court’s discretion if the final evaluation indicates unsatisfactory
progress. A probationary employee shall be entitled to Union representation with Court
Administration if the final evaluation is unsatisfactory and recommends non-retention of
the probationary employee.

SECTION 4:         Probationary employees are not eligible for any merit-based
compensation or eligible to use accrued vacation leave during the probationary period,
regardless of prior public service.

                   ARTICLE 22— DISCIPLINE PROCEDURE
SECTION 1:      Non-probationary employees covered by this Agreement shall not be

disciplined except for just cause and shall have access to the same discipline procedure

that is included in the Court’s Personnel Policies and Procedures Employee Handbook.

In the event the Court modifies or changes the discipline procedure, the Court agrees to

contact the FOP/OLC in accordance with Article 15, Current Practices.

                              ARTICLE 23— TRAINING

SECTION 1: All new hire, mandated, in-service and other general topic training shall be

conducted in accordance with the Probation Department’s Policy Manual and the usual

and customary procedures. However, each employee, upon assignment/transfer to any

position shall receive on-the-job training from the employee’s immediate supervisor. In

the absence of the employee’s immediate supervisor, a unit specific supervisor or lead

officer shall provide the training. Training shall be documented and maintained in the

employee’s personnel file.     Training shall include all duties, responsibilities, tasks,

policies, and procedures specific to the particular unit.

       ARTICLE 24— PERFORMANCE EVALUATION PROCEDURE

SECTION 1: Each employee, upon assignment/transfer to any position shall receive a

job description specific to that unit, including general job requirements and


                                             13
                                                                           Exhibit A. Pg.0016
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 17 of 23. PageID #: 24




responsibilities and shall be provided a description or example of factors considered for

each category on the performance evaluation.

SECTION 2: Performance evaluations shall be based on an objective appraisal system

and shall be completed twice during the probation period: first evaluation at or near the

midpoint of the initial probationary period (180 days) and a subsequent evaluation

completed thirty (30) days prior to probationary period end date.               Thereafter,

evaluations shall occur on an annual basis. Each performance rating shall include

justification for any rating above or below “meets expectations.” Evaluations shall be

completed by the Employee’s supervisor or other supervisory personnel with full

knowledge of the Employee’s job description, training, and job performance for the time

period under consideration.

SECTION 3: Employees receiving a satisfactory evaluation (“meets expectations” in all

categories) may be eligible for “step increases” as specified in Article 11, Section 1.

An employee who receives an unsatisfactory evaluation, shall be provided a

Performance Improvement Plan and re-evaluation within six (6) months of the annual

evaluation. The Employer shall provide a list of Employees receiving an unsatisfactory

evaluation to the Union no later than January 15th following completion of the evaluation

process. Re-evaluations shall begin no earlier than March 1st and be completed no later

than May 31st. The results of those re-evaluations shall be forwarded to the Union no

later than June 15th.

SECTION 4:       A supervisor shall notify an employee in writing of substandard

performance on the date first known by the supervisor or as soon as practicable.



                                            14
                                                                             Exhibit A. Pg.0017
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 18 of 23. PageID #: 25




Justification for all ratings below “meets expectations” shall at a minimum be supported

by documented evidence of notification of substandard performance and accompanying

documented evidence of non-corrected performance.

SECTION 5: Performance evaluations will be based on the Performance Review form

in existence at the time of execution of this contract. If and when the Performance

Review form is modified, the Court Administrator and/or his/her designee will provide

the Union reasonable opportunity to meet and discuss such change.            Thereafter,

performance evaluations will be conducted from the new Performance Review form.

                       ARTICLE 25— PERSONNEL FILES

SECTION 1: Personnel files are considered public records as defined by the applicable

statute of the Ohio Revised Code. Bargaining unit members shall have access to and

be permitted to review the contents of their personnel files, including any files

maintained for the purpose of collecting personal, training, performance evaluation,

discipline, attendance and payroll information.

SECTION 2:     Personnel files and the contents therein shall be governed by the Court’s

Personnel Policies and Procedures Employee Handbook.

                    ARTICLE 26 – FOP REPRESENTATION

SECTION 1: Non-employee representatives of the FOP/OLC shall be admitted to the

Employer’s facilities for the purpose of collective bargaining and administering this

Agreement. Such visits shall be made upon providing prior reasonable notice to the

Deputy Court Administrator/Director of Human Resources or his/her designee and shall

not interfere with the work of any employee or the operations of the Court and/or the



                                           15
                                                                          Exhibit A. Pg.0018
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 19 of 23. PageID #: 26




Probation Department.

SECTION 2: The FOP/OLC shall designate a bargaining committee comprised of up to

five (5) members elected by the union membership for the purposes of aiding the

FOP/OLC staff representative in collective bargaining, labor/management committee

discussions, and processing grievances.

SECTION 3: Bargaining unit members shall have the right to representation from non-

employee      representatives   of   the   FOP/OLC     and/or   one    (1)    employee/

Steward in pre-disciplinary conferences, disciplinary conferences, or grievance

proceeding.    In addition, upon request, bargaining unit members have the right to

representation at investigatory interviews if the bargaining unit member has reasonable

grounds to believe that the interview may be used to support disciplinary action against

that member. Union Stewards will not represent employees from their unit. If FOP

representative and non-unit Steward are not available at the scheduled time, the

Employer agrees to reschedule the conference or proceeding.




                                           16
                                                                          Exhibit A. Pg.0019
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 20 of 23. PageID #: 27




                             ARTICLE 27 - DURATION

It is mutually agreed and understood that this Agreement remains in full force and effect
in accordance to its terms and conditions until December 31, 2019. A meeting between
the parties will be held no later than thirty (30) days prior to the termination date of this
Agreement to determine future arrangements. By signing below, the parties cause this
Agreement to become effective January 1, 2017.

For the Court:                                           For the Union:




John J. Russo                                            Chuck Aliff
Administrative and Presiding Judge                       FOP/OLC Staff Representative



Greg Popovich                                            Erricka Grays
Court Administrator


                                                         Kenya Gray

For the County:

                                                         Michelle Hoiseth



Armond Budish                                            Michael Cain
County Executive


                                                         Sarah Tuggey




Approved as to legal form and correctness:




Nora L. Hurley
Deputy Chief Assistant Director of Law

                                             17
                                                                              Exhibit A. Pg.0020
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 21 of 23. PageID #: 28




                                    APPENDIX A

Probation Officer & Laboratory Technologist Step Structure

Service               Current          2% Rate           2% Rate           2% Rate
                                       Effective         Effective         Effective
                                       1/9/2017          1/8/2018          1/7/2019
0 < 2 years          $38,956.32    $     39,735.54   $     40,530.36   $     41,341.04
2 < 5 years          $42,488.68    $     43,338.36   $     44,205.20   $     45,089.20
5 < 10 years         $46,020.00    $     46,940.40   $     47,879.26   $     48,836.84
10 < 15 years        $53,109.42    $     54,171.52   $     55,254.94   $     56,359.94
15 < 16 years        $57,273.58    $     58,419.14   $     59,587.58   $     60,779.42
16 or more years     $61,438.00    $     62,666.76   $     63,920.22   $     65,198.64

Clerk Typist and Laboratory Assistant Step Structure

Service               Current        2% Rate           2% Rate           2% Rate
                                    Effective         Effective          Effective
                                    1/9/2017          1/8/2018           1/7/2019
0 < 4 years          $29,366.48    $ 29,953.82       $ 30,552.86       $   31,163.86
4 < 9 years          $32,100.38    $ 32,742.32       $ 33,397.26       $   34,065.20
9 or more years      $41,009.80    $ 41,830.10       $ 42,666.78       $   43,520.10




                                            18
                                                                               Exhibit A. Pg.0021
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 22 of 23. PageID #: 29


                                   APPENDIX B


                       MEMORANDUM OF UNDERSTANDING
                                      BETWEEN
                CUYAHOGA COUNTY COURT OF COMMON PLEAS
                                         AND
                          FRATERNAL ORDER OF POLICE
                             OHIO LABOR COUNCIL

                                 PERSONAL LEAVE

The above referenced parties recently completed a three year successor contract
negotiations that shall amend the labor agreement which is in effect for the period from
January 1, 2017 through December 31, 2019. This memorandum of understanding
shall be effective upon ratification of the Collective Bargaining Agreement by both
parties and shall terminate on December 31, 2019.

Each bargaining unit member shall receive two (2) personal days to be used during
calendar year 2017 and two (2) personal days to be used during calendar years 2018
and 2019. Said days shall be only used in no less than eight (8) hour increments and
cannot be carried over into a subsequent year. In order to utilize these personal days
each bargaining unit member is required to provide his/her supervisor with a minimum
of forty eight (48) hours notice, unless otherwise agreed to by the bargaining unit
member and supervisor. Personal days are not eligible for cash out.




                                          19

                                                                          Exhibit A. Pg.0022
    Case: 1:21-cv-01655-PAB Doc #: 1-1 Filed: 08/25/21 23 of 23. PageID #: 30


                                    APPENDIX C

                 MEMORANDUM OF UNDERSTANDING
                           BETWEEN
     CUYAHOGA COUNTY COURT OF COMMON PLEAS, GENERAL DIVISION
                                          AND
                          FRATERNAL ORDER OF POLICE
                             OHIO LABOR COUNCIL


                        RE: MERIT BASED STEP INCREASE

In an effort to clarify the merit based Step Increase process as identified in Article 11,
Section 1, an employee that does not achieve at least a “meets expectations” status in
all categories of their job performance evaluation will have the opportunity to undergo a
re-evaluation within six (6) months of the date of the last evaluation.

Upon re-evaluation, if the employee has achieved at least a “meets expectations” in all
categories of their job performance evaluation, then the Step Increase will be applied.
In addition, at any time prior to the six (6) month re-evaluation, the employee may
request to meet with the Human Resource Director to discuss and review the
performance evaluation with the employee and his or her supervisor. After meeting with
the Human Resources Director, the employee may submit a written request to meet
with the Court Administrator to discuss the job performance evaluation.

In the event that the Court revises the current performance evaluation process and/or
standards, a “meets expectations” or its equivalent will be maintained and utilized for
purposes of job performance evaluation. The parties agree that a labor management
meeting will be conducted prior to implementation of any anticipated changes in current
performance evaluation process and/or standards.

Prior to the next job performance evaluation, the Court will complete specialized training
for all supervisors relative to performance evaluations.




                                           20

                                                                           Exhibit A. Pg.0023
